Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to claim 19, it recites a “computer readable storage medium”. Paragraph 82 does mention “The computer storage medium of the embodiments of the present disclosure may employ any combination of one or more computer readable mediums.  The computer readable medium can be a computer readable signal medium or a computer readable storage medium.  The computer readable storage medium can be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus or device, or any 
combination of the above...”. Since it does not exclude transitory “signal” storing computer-readable code within relatively short amount of time, the broadest reasonable interpretation in light of specification encompasses that the computer-readable medium is signal per se. Thus, the claim is not eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,10,11,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0283095 A1) in view of Ben-Kiki (US 2016/0283245 A1).

           As per claim 1, Hall teaches A method for scheduling a task, comprising: 
obtaining a processing task to be executed from a task queue via a main thread bound to a processor, wherein the processor is configured to execute the main thread, to execute the processing task; (Hall [0046] Processor 200 may also include issue queue 210, which receives decoded instructions from ISU 209. Instructions are stored in the issue queue 210 while awaiting dispatch to the appropriate execution units and [0077] As shown in FIG. 4, a main thread 410 of a computer program may be executed in program order from older instructions to younger instructions in the processor pipeline 405.).
obtaining a newly triggered processing task; (Hall [0018] With the mechanisms of the illustrative embodiments, whenever a compiler can identify a task that is a candidate for parallel execution, the compiler injects into the code a special 

The examiner is not clear whether this newly constructed task is part of the queue or apart from it. The broadest reasonable standard as applicable to this is to consider either scenario as plausible.

Hall does mention thread priority ([0051] Program states, such as an instruction pointer, stack pointer, or processor status word, stored in SPRs 238 and 240 indicate thread priority 252 to ISU 209).

Hall does not teach in response to determining that a priority of the newly triggered processing task is greater than or equal to a priority of the processing task executed on the main thread, assigning the newly triggered processing task to a standby thread and  dispatching and assigning a processor from at least one processor through the system kernel, to execute the standby thread.
However, Ben-Kiki teaches in response to determining that a priority of the newly triggered processing task is greater than or equal to a priority of the processing task executed on the main thread, assigning the newly triggered processing task to a standby thread; (Ben-Kiki [0038] After each helper software thread performs its corresponding beginning instruction 235, they may 

In this case, the examiner is equating parallel execution to mean equal priority.

dispatching and assigning a processor from at least one processor through the system kernel, to execute the standby thread. (Ben-Kiki [0038] When performed (e.g., by the first processor element), the user-level fork instruction 206 may cause the first processor element to spawn, schedule, otherwise configure, or otherwise cause a branch or fork 234 in program control flow which may initiate execution of multiple helper software threads 236 in parallel each on a different one of a plurality of additional processor elements (e.g., the additional processor elements 114).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ben-Kiki with the system of Hall to determine priority of tasks. One having ordinary skill in the art would have been  

As per claim 2, Ben-Kiki teaches dispatching and assigning the processor from a plurality of processors to the standby thread through the system kernel, based on priorities of processing tasks on the standby thread and other threads. (Ben-Kiki paragraph 38 and [0040] The user-level fork and synchronized join instruction when performed may configure or otherwise cause a branch or fork 334 in control flow in which a plurality of parallel helper software threads 336 may each be initiated to run on a different one of a plurality of additional processor elements (e.g., additional processor elements 114).).

As to claims 10 and 19, they are rejected based on the same reason as claim 1.
As to claims 11 and 20, they are rejected based on the same reason as claim 2.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0283095 A1) in view of Ben-Kiki (US 2016/0283245 A1) in further of view of Kamawat (US 2016/0239350 A1).

           As per claim 3, Hall and Ben-Kiki do not teach traversing processing tasks contained in the task queue through the main thread to determine a processing task receiving an execution notification message as the newly triggered processing task.
           However, Kamawat teaches traversing processing tasks contained in the task queue through the main thread to determine a processing task receiving an execution notification message as the newly triggered processing task. (Kamawat [0043] A main thread of the VserverDR Process 260 is monitoring the task queues for any newly created tasks.  A new task triggers a workflow).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kamawat with the system of Hall and Ben-Kiki to monitor for new tasks. One having ordinary skill in the art would have been motivated to use Kamawat into the system of Hall and Ben-Kiki for the purpose of improving high availability while managing the distribution of client requests (Kamawat paragraph 02) 

As to claim 12, it is rejected based on the same reason as claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0283095 A1) in view of Ben-Kiki (US 2016/0283245 A1) in further of view of Jin (US 2017/0272538 A1).

           As per claim 4, Hall and Ben-Kiki do not teach the priority of the processing task is determined according to sequences of processing tasks in the task queue or a topological relationship among the processing tasks in the task queue.
           However, Jin teaches the priority of the processing task is determined according to sequences of processing tasks in the task queue or a topological relationship among the processing tasks in the task queue. (Jin [0038] The server puts the queuing request of the client into the matching queue of tasks at a corresponding position according to the queuing sequence number so that the client is provided with the service at the priority at which the queuing sequence number is allocated).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Jin with the system of Hall and Ben-Kiki to determine priority of tasks based on sequencing. One having ordinary skill in the art would have been motivated to use Jin into the system of Hall and Ben-Kiki for the purpose of providing a fair queuing environment. (Jin paragraph 25)

As to claim 13, it is rejected based on the same reason as claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0283095 A1) in view of Ben-Kiki (US 2016/0283245 A1) in further of view of Plattner (US 2015/0058858 A1).

           As per claim 5, Hall teaches creating the standby thread or determining the standby thread from a set of standby threads; (Hall [0018] , an assist thread can be spawned off of the main thread if there is a free idle thread available to the task).
assigning the newly trigged processing task to the standby thread. (Ben-kiki [0038] For example, each of the parallel helper software threads may work on a different portion of a parallelizable or threadable workload, such as, for example, a graphics workload, a scientific computing workload, etc. Rather than the master thread needing to perform all tasks related to the overall workload serially, the parallel helper software threads may perform different portions of the overall workload at least partly in parallel).
             Hall and Ben-Kiki do not teach setting an execution priority for the standby thread, wherein the execution priority of the standby thread matches the priority of the newly trigged processing task.
           However, Plattner teaches setting an execution priority for the standby thread, wherein the execution priority of the standby thread matches the priority of the newly trigged processing task; (Plattner [0043] According to another advantageous embodiment of the invention, the step of executing is performed so that each worker thread fetches a task from the queue when it is idle, wherein it fetches the inserted task that is of highest order according to the order based on the priorities assigned to the inserted tasks).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Plattner with the system of Hall and Ben-Kiki to set the execution priority of the standby thread. One having ordinary skill in the art would have been motivated to use Plattner into the system of Hall and Ben-Kiki for the purpose of providing database tasks with access to CPU time of a database system  (Plattner paragraph 11)

As to claim 14, it is rejected based on the same reason as claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0283095 A1) in view of Ben-Kiki (US 2016/0283245 A1) in further of view of Plattner (US 2015/0058858 A1) and Chen (US 2012/0005457 A1).

As per claim 6, Hall and Ben-Kiki and Plattner do not teach the execution priority of the standby thread is greater than an execution priority of the main thread.
However, Chen teaches the execution priority of the standby thread is greater than an execution priority of the main thread. (Chen Fig 5)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chen with the system of Hall and Ben-Kiki and Plattner to handle the priority of the standby thread being higher than the main thread. One having ordinary skill in the art would have been motivated to use Chen into the system of Hall and Ben-Kiki and Plattner for the purpose of dynamically assigning, at runtime resources to the main application thread and the assist thread. (Chen paragraph 06) 

As to claim 15, it is rejected based on the same reason as claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0283095 A1) in view of Ben-Kiki (US 2016/0283245 A1) in further of view of Plattner (US 2015/0058858 A1) and Chen2 (US 2011/0093687 A1).

           As per claim 7, Hall and Ben-Kiki and Plattner do not teach configuring the standby thread such that the standby thread is executed by the processor bound to the main thread.
          However, Chen 2 teaches configuring the standby thread such that the standby thread is executed by the processor bound to the main thread. (Chen2 [0056] FIG. 4 is a block diagram of a main thread with assist thread implementation, in accordance with one embodiment of the disclosure.  System 400 is an example of data processing system 100 of FIG. 1 using compilation system 200 of FIG. 2.  System 400 comprises a number of components including processor unit 104 and memory 106 from data processing system 100 of FIG. 1.  Processor unit 104 is further detailed to show processor 402, level 1 cache 404, level 2 cache 406 and level 3 cache 408.  In addition, main thread 410 is depicted as bound to processor 402, as is assist thread 412).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chen2 with the system of Hall and Ben-Kiki and Plattner to send the standby thread to the same processor as the main thread.  

As to claim 16, it is rejected based on the same reason as claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0283095 A1) in view of Ben-Kiki (US 2016/0283245 A1) in further of view of Tirumalai (US 2007/0271565 A1).
           
           As per claim 8, Hall and Ben-Kiki do not teach when an execution of the newly triggered processing task on the standby thread is completed, setting a state of the standby thread as a waiting state.
          However, Tirumalai teaches when an execution of the newly triggered processing task on the standby thread is completed, setting a state of the standby thread as a waiting state. (Tirumalai [0035] The helper thread may also store an indication that indicates whether or not the helper thread has completed execution of the portion of code.  In one embodiment, the helper thread may simply enter a wait state subsequent to completing execution of the identified portion of code (decision block 224).).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Tirumalai with the system of Hall and  

As to claim 17, it is rejected based on the same reason as claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2011/0283095 A1) in view of Ben-Kiki (US 2016/0283245 A1) in further of view of English (US 2018/0060459 A1).

           As per claim 9, Hall and Ben-Kiki do not teach wherein the processing task corresponds to a functional module in the unmanned vehicle system, and the functional module at least comprises a planning module, a perception module and a driver module.
           However, English teaches wherein the processing task corresponds to a functional module in the unmanned vehicle system, and the functional module at least comprises a planning module, a perception module and a driver module.(English  [0064] In some implementations, examples of robot devices 64, 66, 68, 70 may include, but are not limited to, e.g., a geo-based land, air, and water vehicle (e.g., car, truck, boat, plane, quadcopters, drones, other manned or unmanned air vehicles, etc.), a space exploration vehicle (e.g., lunar roving vehicle, robotic roving vehicles, etc.), an orbiting vehicle (e.g., satellite, rocket, etc.), and industrial robotic 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine English with the system of Hall and Ben-Kiki to providing a planning module, a perception module and a driver module. One having ordinary skill in the art would have been motivated to use English into the system of Hall and Ben-Kiki for the purpose of verifying that the proper sensing and control algorithms are used. (English paragraph 02) 

As to claim 18, it is rejected based on the same reason as claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20060136930 A1 – discloses a generic application server capable of simultaneously receiving requests, processing requested work, and returning results using multiple, conceptual thread pools.  In addition, functions are programmable as state machines.  While executing such a function, when a worker thread encounters a potentially blocking condition, the thread issues an asynchronous request for data, a state transition is performed, and the thread is released to do other work.  After the blocking condition is relieved, another worker thread is scheduled to advance to the next function state and continue the function.  Multiple priority work queues are used to facilitate completion of functions already in progress.  In addition, lower-priority complex logic threads can be invoked to process computationally intense logic that may be 

US 20120147387 A1 – discloses a method (2500) of determining, for a rendering job (2402) comprising one or more page building jobs, a start time for a print engine (195) to print the rendering job (2402), the method including determining (2502) for the rendering job a current start time for printing based on at least a predicted finishing time of a page building job, determining (2503) a difference between the predicted finishing time and an actual finishing time of the page building job, determining (2504) if, based on the difference, a predetermined condition is satisfied, and if the predetermined criterion is satisfied, determining (2505) an updated start time for printing the rendering job based on information relating to the actual finishing time of the page building job, and starting (2509) the print engine to print the rendering job at the updated start time.

US 20050149612 A1 – discloses an ability to configure the dispatch policy in an application or transaction server.  For servlets and JSP's this is configured on a per-URL (Uniform Resource Locator) basis, RMI and EJB it is configured on a per-method basis.  Available dispatch options include the ability to execute the request in the same thread that read the request or to enqueue it on a queue which feeds a pool of worker threads.  Using this configuration one can control various quality of service parameters of the requests.  Requests may be expedited by executing them directly in the thread which read them, thus skipping the queue.  Alternatively, some requests may be 

US 20060070054 A1 – discloses a method that includes receiving execution instructions at a processor including multiple programmable processing cores integrated on a single die, selecting subset of at least one of the cores, and loading at least a portion of the execution instructions to the subset of cores while at least one of the other cores continues to process received packets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196